EXHIBIT 10.16


RENEWAL REVOLVING PROMISSORY NOTE
(Floating Rate Revolving Line of Credit)
 
 
 
 
$25,000,000.00
 
March 31, 2018

For value received, GUARANTY BANCSHARES, INC., a Texas corporation, as principal
(“Borrower”), promises to pay to the order of FROST BANK, a Texas state bank
(“Lender”) at P.O. Box 34746, San Antonio, Texas 78265, or at such other address
as Lender shall from time to time specify in writing, the principal sum
of TWENTY FIVE MILLION AND NO/100 DOLLARS ($25,000,000.00), or so much that may
be advanced from time to time, in legal and lawful money of the United States of
America, with interest on the outstanding principal from the date advanced until
paid at the rate set out below. Interest shall be computed on a per annum basis
of a year of 360 days and for the actual number of days elapsed, unless such
calculation would result in a rate greater than the highest rate permitted by
applicable law, in which case interest shall be computed on a per annum basis of
a year of 365 days or 366 days in a leap year, as the case may be.
1.        Payment Terms. Interest shall be due and payable quarterly as it
accrues on the 15th day of January, April, July, and October of each year,
beginning July 15, 2018, and continuing regularly and quarterly thereafter until
March 31, 2019, when the entire amount hereof, principal and accrued interest
then remaining unpaid, shall be then due and payable; interest being calculated
on the unpaid principal each day principal is outstanding and all payments made
credited to any collection costs and late charges, to the discharge of the
interest accrued and to the reduction of the principal, in such order as Lender
shall determine.
2.         Late Charge. If a payment is made more than 10 days after it is due,
Borrower will be charged, in addition to interest, a delinquency charge of
(i) 5% of the unpaid portion of the regularly scheduled payment, or
(ii) $250.00, whichever is less. Additionally, upon maturity of this Note, if
the outstanding principal balance (plus all accrued but unpaid interest) is not
paid within 10 days of the maturity date, Borrower will be charged a delinquency
charge of (i) 5% of the sum of the outstanding principal balance (plus all
accrued but unpaid interest), or (ii) $250.00, whichever is less. Borrower
agrees with Lender that the charges set forth herein are reasonable compensation
to Lender for the handling of such late payments.
3.         Interest Rate. Interest on the outstanding and unpaid principal
balance hereof shall be computed at a per annum rate equal to the lesser of
(a) a rate equal to the Prime Rate, plus one half of one percent (.50%) per
annum or (b) the highest rate permitted by applicable law, but in no event shall
interest contracted for, charged or received hereunder plus any other charges in
connection herewith which constitute interest exceed the maximum interest
permitted by applicable law, said rate to be effective prior to maturity
(however such maturity is brought about). The term “Prime Rate,” as used herein,
shall mean the maximum “Latest” “U.S.” prime rate of interest per annum
published from time to time in the Money Rates section of The Wall Street
Journal (US Edition) or in any successor publication to The Wall Street
Journal. Borrower understands that the Prime Rate may not be the best, lowest,
or most favored rate of Lender or The Wall Street Journal, and any
representation or warranty in that regard is expressly disclaimed by Lender.
Borrower acknowledges that (i) if more than one U.S. prime rate is published at
any time by The Wall Street Journal, the highest of such prime rates shall
constitute the Prime Rate hereunder, and (ii) if at any time The Wall Street
Journal ceases to publish a U.S. prime rate, Lender shall have the right to
select a substitute rate that Lender determines, in the exercise of its
reasonable commercial discretion, to be comparable to such prime rate, and the
substituted rate as so selected, upon the sending of written notice thereof to
Borrower, shall constitute the Prime Rate hereunder. Upon each increase or
decrease hereafter in the Prime Rate, the rate of interest upon the unpaid
principal balance hereof shall be increased or decreased by the same amount as
the increase or decrease in the Prime Rate, such increase or decrease to become
effective as of the day of each such change in the Prime Rate and without notice
to Borrower or any other person.
4.         Default Rate. For so long as any event of default exists under this
Note or under any of the other Loan Documents (as defined herein), regardless of
whether or not there has been an acceleration of the indebtedness evidenced by
this Note, and at all times after the maturity of the indebtedness evidenced by
this Note (whether by




--------------------------------------------------------------------------------

EXHIBIT 10.16


acceleration or otherwise), and in addition to all other rights and remedies of
Lender hereunder, interest shall accrue at the rate stated above plus five
percent (5%) per annum, but in no event in excess of the highest rate permitted
by applicable law, and such accrued interest shall be immediately due and
payable. Borrower acknowledges that it would be extremely difficult or
impracticable to determine Lender’s actual damages resulting from any event of
default, and such accrued interest is a reasonable estimate of those damages and
does not constitute a penalty.
5.         Revolving Line of Credit. Under the Loan Agreement dated as of March
31, 2017 between Borrower and Lender, as amended by that certain First Amendment
to Loan Agreement dated of even date herewith (the “Loan Agreement”), Borrower
may request advances and make payments hereunder from time to time, provided
that it is understood and agreed that the aggregate principal amount outstanding
from time to time hereunder shall not at any time exceed $25,000,000.00. The
unpaid balance of this Note shall increase and decrease with each new advance or
payment hereunder, as the case may be. This Note shall not be deemed terminated
or canceled prior to the date of its maturity, although the entire principal
balance hereof may from time to time be paid in full. Borrower may borrow, repay
and re-borrow hereunder. All payments and prepayments of principal or interest
on this Note shall be made in lawful money of the United States of America in
immediately available funds, at the address of Lender indicated above, or such
other place as the holder of this Note shall designate in writing to Borrower.
If any payment of principal or interest on this Note shall become due on a day
which is not a Business Day (as hereinafter defined), such payment shall be made
on the next succeeding Business Day and any such extension of time shall be
included in computing interest in connection with such payment. As used herein,
the term “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in the State of Texas are authorized to
close or are in fact closed. The books and records of Lender shall be prima
facie evidence of all outstanding principal of and accrued and unpaid interest
on this Note.
 
6.         Prepayment. Borrower reserves the right to prepay, prior to maturity,
all or any part of the principal of this Note without penalty. Any prepayments
shall be applied first to accrued interest and then to principal. Borrower will
provide written notice to the holder of this Note of any such prepayment of all
or any part of the principal at the time thereof. All payments and prepayments
of principal or interest on this Note shall be made in lawful money of the
United States of America in immediately available funds, at the address of
Lender indicated above, or such other place as the holder of this Note shall
designate in writing to Borrower. All partial prepayments of principal shall be
applied to the last installments payable in their inverse order of maturity.
7.         Default. It is expressly provided that upon default in the punctual
payment of any indebtedness evidenced by this Note or any part hereof, as the
same shall become due and payable, or upon the occurrence of an event of default
specified in any of the other Loan Documents (as defined herein), the holder of
this Note may, at its option, without further notice or demand, (i) declare the
outstanding principal balance of and accrued but unpaid interest on this Note at
once due and payable, (ii) refuse to advance any additional amounts under this
Note, (iii) foreclose all liens securing payment hereof, (iv) pursue any and all
other rights, remedies and recourses available to the holder hereof, including
but not limited to any such rights, remedies or recourses under the Loan
Documents, at law or in equity, or (v) pursue any combination of the foregoing;
and in the event default is made in the prompt payment of this Note when due or
declared due, and the same is placed in the hands of an attorney for collection,
or suit is brought on same, or the same is collected through probate, bankruptcy
or other judicial proceedings, then the Borrower agrees and promises to pay all
costs of collection, including reasonable attorney’s fees.
8.         Joint and Several Liability; Waiver. Each maker, signer, surety and
endorser hereof, as well as all heirs, successors and legal representatives of
said parties, shall be directly and primarily, jointly and severally, liable for
the payment of all indebtedness hereunder. Lender may release or modify the
obligations of any of the foregoing persons or entities, or guarantors hereof,
in connection with this Note without affecting the obligations of the others.
All such persons or entities expressly waive presentment and demand for payment,
notice of default, notice of intent to accelerate maturity, notice of
acceleration of maturity, protest, notice of protest, notice of dishonor, and
all other notices and demands for which waiver is not prohibited by law, and
diligence in the collection hereof; and agree to all renewals, extensions,
indulgences, partial payments, releases or exchanges of collateral, or taking of
additional collateral, with or without notice, before or after maturity. No
delay or omission of Lender in exercising any right hereunder shall be a waiver
of such right or any other right under this Note.




--------------------------------------------------------------------------------

EXHIBIT 10.16


9.         No Usury Intended; Usury Savings Clause. In no event shall interest
contracted for, charged or received hereunder, plus any other charges in
connection herewith which constitute interest, exceed the maximum interest
permitted by applicable law. The amounts of such interest or other charges
previously paid to the holder of the Note in excess of the amounts permitted by
applicable law shall be applied by the holder of the Note to reduce the
principal of the indebtedness evidenced by the Note, or, at the option of the
holder of the Note, be refunded. To the extent permitted by applicable law,
determination of the legal maximum amount of interest shall at all times be made
by amortizing, prorating, allocating and spreading in equal parts during the
period of the full stated term of the loan and indebtedness, all interest at any
time contracted for, charged or received from the Borrower hereof in connection
with the loan and indebtedness evidenced hereby, so that the actual rate of
interest on account of such indebtedness is uniform throughout the term hereof.
 
10.     Security. This Note has been executed and delivered pursuant to the Loan
Agreement. This Note, the Loan Agreement, and all other documents evidencing,
securing, governing, guaranteeing and/or pertaining to this Note, including but
not limited to those documents described above, are collectively referred to as
the “Loan Documents.” The holder of this Note is entitled to the benefits and
security provided in the Loan Documents.
11.     Texas Finance Code. In no event shall Chapter 346 of the Texas Finance
Code (which regulates certain revolving loan accounts and revolving tri-party
accounts) apply to this Note. To the extent that Chapter 303 of the Texas
Finance Code is applicable to this Note, the “weekly ceiling” specified in such
article is the applicable ceiling; provided that, if any applicable law permits
greater interest, the law permitting the greatest interest shall apply.
12.     Governing Law, Venue. This Note is being executed and delivered, and is
intended to be performed in the State of Texas. Except to the extent that the
laws of the United States may apply to the terms hereof, the substantive laws of
the State of Texas shall govern the validity, construction, enforcement and
interpretation of this Note. In the event of a dispute involving this Note or
any other instruments executed in connection herewith, the undersigned
irrevocably agrees that venue for such dispute shall lie in any court of
competent jurisdiction in Bexar County, Texas.
13.     Captions. The captions in this Note are inserted for convenience only
and are not to be used to limit the terms herein.
14.     Renewal and Extension. This Note is given in renewal and extension, but
not extinguishment, of all amounts left owing and unpaid on that cet1ain
Revolving Promissory Note dated March 31, 2017 executed and delivered by
Borrower and payable to the order of Lender in the original principal amount of
$25,000,000.00.


 
 
 
 
 
 
 
 
BORROWER:
 
 
 
GUARANTY BANCSHARES, INC.
 
 
 
 
 
 
 
 
By:
 
/s/ Ty Abston
 
 
 
 
 
 
Ty Abston, Chairman & CEO





